Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 33-34, 38-41 and 50-52 are pending.
2.	Claims 33-34, 38 and 41 are amended, Claims 22, 23, 26, 30, 35-37, and 46-49 are canceled and new Claims 50-52 are added. The subject matter of new Claims 50-52 is germane to the elected and examined claimed invention and the claims are joined for examination.
3.	Claims 33-34, 38-41 and 50-52 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 10/4/2021 has been considered and entered. The initialed and dated 1449 form is attached hereto. 

Withdrawal of Rejections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
a) The improper use of the term, e.g., Keytruda®, Portrazza®, which is a trade name or a mark used in commerce is withdrawn.
	Applicants have made a bona fide effort to rectify the deficiencies of the specification.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph

6.	The rejection of Claims 33-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 33-41 for the recitations “Antibody 1” and “Antibody 2” which have no clear, universally accepted meaning in the art is withdrawn. 
Applicants have amended the claims to replace “Antibody 1” and “Antibody 2” with “anti-EGFR antibody” and “anti-PD-1 antibody”, respectively, and to add new claims 50-52 drawn to the antibodies necitumumab and pembrolizumab.

b) The rejection of Claims 33-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is withdrawn. 
Applicants have amended the claims to:
i) replace “Antibody 1” and “Antibody 2” with “anti-EGFR antibody” and “anti-PD-1 antibody”, respectively, and to add new claims 50-52 drawn to the antibodies necitumumab and pembrolizumab; and
ii) amend Claim 33 to insert the subject matter, inter alia, of canceled Claims 36-37 for dose amounts of the respective antibodies.



Applicants have amended the claims to:
i) replace “Antibody 1” and “Antibody 2” with “anti-EGFR antibody” and “anti-PD-1 antibody”, respectively, and to add new claims 50-52 drawn to the antibodies necitumumab and pembrolizumab; and
ii) amend Claim 33 to insert the subject matter, inter alia, of canceled Claims 36-37 for dose amounts of the respective antibodies.

d) The rejection of Claims 36-37 in lacking antecedent basis for the limitation "each 3-week cycle" is moot for the canceled claims. 

Claim Rejections - 35 USC § 112, fourth paragraph
7.	The rejection of Claim 41 i under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn.
	Applicants have amended the claim to clarify the patient tumor tissue is from the lung.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 33-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims and withdrawn for the pending claims. 
Applicants have amended the claims to:
i) replace “Antibody 1” and “Antibody 2” with “anti-EGFR antibody” and “anti-PD-1 antibody”, respectively, and to add new claims 50-52 drawn to the antibodies necitumumab and pembrolizumab; and
ii) amend Claim 33 to insert the subject matter, inter alia, of canceled Claims 36-37 for dose amounts of the respective antibodies.

Claim Rejections - 35 USC § 103
9.	The rejection of Claims 33-41 under 35 U.S.C. 103 as being unpatentable over WO 2015/176033 (11/19/2015) in view of ClinicalTrials.gov "NCT02411591: “A Study of Necitumumab and Abemaciclib In Participants With Non-Small Cell Lung Cancer (NSCLC)", ClinicalTrials.gov, first posted: April 8, 2015; pp 1-11) is moot for the canceled claims and withdrawn for the pending claims. 
	Applicants amendment of the claims to:
i) replace “Antibody 1” and “Antibody 2” with “anti-EGFR antibody” and “anti-PD-1 antibody”, respectively, and to add new claims 50-52 drawn to the antibodies necitumumab and pembrolizumab; and
ii) amend Claim 33 to insert the subject matter, inter alia, of canceled Claims 36-37 for dose amounts of the respective antibodies, and
Applicants comments of record (pp. 11-12 of the Response) along with the Besse references (IDS 10/4/2021) in demonstrating improved NSCLC treatment outcomes (23.4% higher) by the combination of necitumumab and pembrolizumab versus monotherapy, are found to be persuasive in overcoming the rejection.
REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: the present invention provides methods of treating non-small cell lung cancer comprising administering an anti- EGFR antibody, preferably necitumumab, in combination with an anti-PD-1 antibody, preferably pembrolizumab, in a dosage regimen is shown to have improved therapeutic outcomes by way of the combination therapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Claims 33-34, 38-41 and 50-52 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643